State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 23, 2015                    519196
________________________________

In the Matter of RICHARD
   TEVAULT,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   February 24, 2015

Before:   Garry, J.P., Rose, Devine and Clark, JJ.

                             __________


     Richard Tevault, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a tier III disciplinary hearing finding him guilty of
violating various prison disciplinary rules. The Attorney
General has advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional disciplinary record, and
the mandatory $5 surcharge has been refunded to petitioner's
inmate account. In view of this, and given that petitioner has
                              -2-                  519196

received all of the relief to which he is entitled, the matter is
dismissed as moot (see Matter of Ramos v Department of Corr. &
Community Supervision, 123 AD3d 1215, 1215 [2014]).

     Garry, J.P., Rose, Devine and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court